RESIGNATION LETTER

 

January 22, 2013

 

To the Shareholders and Board of Directors of

Gold Bullion Acquisition, Inc.,

 

Gentlemen:

 

This letter serves as notice that as of the date hereof, I hereby resign from my
position as President, Director, Chief Financial Officer and Chief Executive
Officer of Gold Bullion Acquisition, Inc. (the “Corporation”). My resignation is
not the result of any disagreement with the Corporation on any matter relating
to its operation, policies (including accounting or financial policies) or
practices.

 

Sincerely,

                                                                /s/ Jeffrey
DeNunzio

Jeffrey DeNunzio

